PER CURIAM.
The order of the trial court granting the appellee’s motion to clarify sentence and directing the Department of Corrections to credit the defendant with forfeited gain time is affirmed without prejudice to the appellee to seek the proper administrative remedy. See Department of Corrections, State of Florida, v. Mattress, 686 So.2d 740 (Fla. 5th DCA 1997). See also Bush v. Florida Parole Commission, 694 So.2d 872 (Fla. 1st DCA 1997).
AFFIRMED.
PETERSON, THOMPSON and ANTOON, JJ., concur.